Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, Species 1 in the reply filed on 1/3/2022 is acknowledged.  The traversal is on the ground(s) that the burden on the examiner would not be “serious”.  This is not found persuasive, as the burden on the examiner would be serious should restriction not be required. The reasons for the serious burden on the examiner were provided in the restriction requirement of 10/20/2021, and were not specifically addressed in the traversal. The responses to the restriction requirement merely state that the burden would not be serious, without providing evidence that this is the case. Additionally, the identified inventions were not made obvious variants of record.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2019, 3/6/020 and 10/26/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 appears to depend from claim 14 and claim 1, and therefore incorporate the structure defined in those claims. Claim 18 goes on to refence specific structure of claim 14 multiple times, resulting in a general lack of clarity. Specifically, it is unclear if all of the structure of claims 1 and 14 are required by claim 18, and it is therefore a dependent claim. As the claim appears to be referencing only specific structural elements of the preceding claims, the structure is used to practice the method cannot be determined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park et al. (USPN 7,794,171 B2).
A robot apparatus comprising: a robot arm body (250) and an end effector body (230), an attaching mechanism configured to attach the robot arm body and end effector body; the attaching mechanism comprising: a fastening member (413); a first member (410); a second member (427) comprising an insertion portion (429) through which the fastening member passes; and a third member (423) configured to enable the fastening member to pass through the insertion portion when the third member is located at a first position (Fig. 10), and engage with the fastening member and disable the fastening member from passing through the insertion portion when the third member is located at a second position (Fig. 11), wherein when the third member is located at the second position, and the fastening member is moved toward a predetermined direction (z, see Fig. 5), the third member is pressed by the fastening member toward the predetermined direction, and the second member is attached to the first member; the attaching mechanism further comprising: a first electrical connection portion (414) disposed in the first member, and a second electrical connection portion (425) disposed in the second member and configured to be electrically connected to the first electrical connection portion, wherein when the end effector body is attached to the robot arm body, the first electrical connection portion and the second electrical connection portion are electrically connected with each other; wherein the third member is disposed on the second member (see Fig. 8); 
wherein the second member is fastened to the first member by the fastening member contacting the third member (via 411), and by the fastening member and the third member pressing the second member toward the predetermined direction; wherein the third member is disposed on the second member so as to be able to slide (see Rotation arrow in Fig. 11) between the first position and the second position; wherein a direction in which the third member slides is orthogonal (slides in the XY plane, which is orthogonal to Z) to the predetermined direction; wherein the third member comprises a .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (USPN 7,794,171 B2).
Park discloses the claimed invention, including wherein the insertion portion is one of three insertion portions formed around the second electrical connection portion.
Park does not disclose wherein the insertion portion is one of four insertion portions formed around the second electrical connection portion.
One of ordinary skill in the art would have recognized that the duplication of the insertion portions is a matter of engineering design, suited to the intended use of the device. Additional insertion portions provide for placement of additional fastening members, increasing the strength of the connection.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the Application was filed to have modified the attaching mechanism of Park to have four insertion portions, to achieve the predictable result of increased joint strength by allowing the load to be spread over more fastening members. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (USPN 7,794,171 B2) in view of Tveit et al. (USPN 5,035,457).
Park discloses the claimed invention, except for specifying the fastening member is a bolt.
It is noted that the function and shape of the fastening member could generally correspond to a bolt, however a threaded connection between the fastening member and the first member is not disclosed.
It is also noted that bolts are extremely well known in the art of robotics, and the connection of robotic components through bolted connections is commonplace. 
Nevertheless, Tveit discloses a bolt (40) that acts as a fastening member in an attachment mechanism (see Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the fastening member of Park to be a bolt, as the use of threaded bolt . 

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658